—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered June 1, 1994, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing her, as a second felony offender, to a term of 9 to 18 years, and judgment, same court (Phyllis Skloot Bamberger, J.), rendered October 27, 1994, convicting defendant, upon a plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a concurrent term of 3 to 6 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The People disproved defendant’s justification defense with credible evidence that, during a struggle with the decedent, defendant stabbed him in the chest causing his death. Issues of credibility, including whether the decedent attacked and attempted to kill defendant by choking her, were properly presented to the jury and we find no reason to disturb its determination. We have reviewed defendant’s remaining arguments on this issue and find them to be without merit.
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.